       Case 4:20-cv-01128 Document 1 Filed on 03/30/20 in TXSD Page 1 of 8



                              UNITED STATES DISTRICT COURT
                           FOR THE SOUTHERN DISTRICT OF TEXAS
                                    HOUSTON DIVISION

 PATRICIA L. IRVING,

      Plaintiff,

 v.                                                       Case No. 4:20-cv-01128

 NATIONAL CREDIT SYSTEMS, INC.,

      Defendant.

                                   CLASS ACTION COMPLAINT

        NOW COMES Plaintiff, PATRICIA L. IRVING, individually, and on behalf of all others

similarly situated, through the undersigned counsel, and pursuant to Fed. R. Civ. P. 23 asserting

the following class action claims against Defendant, NATIONAL CREDIT SYSTEMS, INC.:

                                     NATURE OF THE ACTION

        1.         This action is brought pursuant to Fed. R. Civ. P. 23 by Plaintiff, individually, as

well as on behalf of all others similarly situated, seeking redress for Defendant’s violations of the

Fair Debt Collection Practices Act (“FDCPA”), 15 U.S.C. § 1692 et seq.

                                    JURISDICTION AND VENUE

        2.         This Court has subject matter jurisdiction pursuant to 28 U.S.C. § 1331.

        3.         Venue in this district is proper under 28 U.S.C. § 1391(b)(1).

                                               PARTIES

        4.         PATRICIA L. IRVING (“Plaintiff”) is a natural person, over 18-years-of-age, who

at all times relevant resided in Houston, TX.

        5.         Plaintiff is a “consumer” as defined by 15 U.S.C. § 1692a(3).

        6.         NATIONAL CREDIT SYSTEMS, INC. (“Defendant”) is a corporation organized

under the laws of Georgia.
                                                    1
      Case 4:20-cv-01128 Document 1 Filed on 03/30/20 in TXSD Page 2 of 8



       7.      Defendant maintains its principal place of business at 3750 Naturally Fresh

Boulevard, Atlanta, Georgia 30349.

       8.      Defendant is a “debt collector” as defined by 15 U.S.C. § 1692a(6) as the principal

purpose of Defendant’s business is the collection of debt.

       9.      Defendant is a “debt collector” as defined by 15 U.S.C. § 1692a(6) as it regularly

collects or attempts to collect debts owed or due or asserted to be owed or due another.

                                  FACTUAL ALLEGATIONS

       10.     Plaintiff entered into a residential lease with Linda Vista Apartments.

       11.     When the lease agreement terminated, there was an alleged balance of $400

(“subject debt”).

       12.     Soon thereafter, Linda Vista Apartments placed the subject debt with Defendant for

collection.

       13.     The subject debt is a “debt” as defined by 15 U.S.C. § 1692a(5) because it was

incurred for personal, family, or household purposes.

       14.     On August 2, 2019, Defendant sent Plaintiff a dunning letter seeking to collect the

subject debt (“Collection Letter”).

       15.     The Collection Letter depicted, in pertinent part:




                               INTENTIONALLY LEFT BLANK




                                                 2
      Case 4:20-cv-01128 Document 1 Filed on 03/30/20 in TXSD Page 3 of 8




       16.      The Collection Letter proposed to resolve the subject debt for $200.00.

       17.      Specifically, the Collection Letter stated:

                  National Credit Systems, Inc. has been authorized by its client to extend a special
                  opportunity to resolve the above referenced account. You may satisfy your debt
                  in full at a 50% discount if you pay by 08/30/2019.

       18.      The Collection Letter further stated:

                  Due to the tremendous response we expect to receive from this offer, we
                  recommend that you avoid the rush by making payment through our
                  website…We encourage you to take advantage of this generous offer, realize a
                  very significant savings, and resolve your debt once-and-for all. NCS will
                  appropriately update any information it may have submitted to the credit bureaus
                  regarding this debt.

       19.      The Collection Letter created a false sense of urgency to pay because it implied that

the offer to settle the subject debt for 50% of the balance would expire on 8/30/19.

       20.      However, Defendant’s 50% offer to settle the subject debt was (1) perpetual and

(2) extended to hundreds of similarly situated consumers, and thus was by no means a “special

opportunity.”

       21.      Specifically, the Collection Letter expressly stated that Defendant expects a

“tremendous response to this offer” and that Plaintiff should promptly take advantage of the offer


                                                  3
      Case 4:20-cv-01128 Document 1 Filed on 03/30/20 in TXSD Page 4 of 8



to “avoid the rush”; thus clearly demonstrating that the offer was not “special” and extended to

many similarly situated consumers.

       22.     Moreover, the language “[d]ue to the tremendous response we expect to receive

from this offer” was highly confusing as it implies that Plaintiff may not be the only person liable

for the subject debt. (emphasis added)

       23.     Defendant deliberately designed the language contained in the Collection Letter to

create a false sense of urgency and pressure Plaintiff into making a prompt payment on the subject

debt to avoid missing out on the “special opportunity.”


                                     CLASS ALLEGATIONS

       25.     All paragraphs of this Complaint are expressly adopted and incorporated herein as

though fully set forth herein.

       26.     Plaintiff brings this action pursuant to and Fed. R. Civ. P. 23, individually, and on

behalf of all others similarly situated (“Putative Class”).

       27.     The Putative Class is defined as follows:

                  All natural persons residing in the State of Texas (a) that received a
                  correspondence from Defendant containing similar settlement offer
                  language highlighted in Paragraphs 17-18; (b) within the one (1) year
                  preceding the date of this complaint through the date of class
                  certification; and (c) in connection with the collection of a consumer debt
                  owed to Linda Vista Apts.


       28.     The following individuals are excluded from the Putative Class: (1) any Judge or

presiding over this action and members of their families; (2) Defendant, Defendant’s subsidiaries,

parents, successors, predecessors, and any entity in which Defendant or their parents have a

controlling interest and their current or former employees, officers and directors; (3) Plaintiff’s

attorneys; (4) persons who properly execute and file a timely request for exclusion from the


                                                  4
         Case 4:20-cv-01128 Document 1 Filed on 03/30/20 in TXSD Page 5 of 8



Putative Class; (5) the legal representatives, successors or assigns of any such executed persons;

and (6) persons whose claims against Defendant have been fully and finally adjudicated and/or

released.

         A.     Numerosity:

         29.    Upon information and belief, Defendant mailed hundreds of letters with the

identical format and language as the letter described above to consumers in Texas.

         30.    The exact number of members of the Putative Class are unknown and not available

to Plaintiff at this time, but it is clear that individual joinder is impracticable.

         31.    Members of the Putative Class can be objectively identified from records of

Defendant to be gained in discovery.

         B.     Commonality and Predominance:

         32.    There are many questions of law and fact common to the claims of Plaintiff and the

Putative Class, and those questions predominate over any questions that may affect individual

members of the Putative Class.

         C.     Typicality:

         33.    Plaintiff’s claims are representative of the claims of other members of the Putative

Class.

         34.    Plaintiff’s claims are typical of members of the Putative Class because Plaintiff and

members of the Putative Class are entitled to damages as result of Defendant’s conduct.

         D.     Superiority and Manageability:

         35.    This case is also appropriate for class certification as class proceedings are superior

to all other available methods for the efficient and fair adjudication of this controversy.




                                                    5
         Case 4:20-cv-01128 Document 1 Filed on 03/30/20 in TXSD Page 6 of 8



         36.   The damages suffered by the individual members of the Putative Class will likely

be relatively small, especially given the burden and expense required for individual prosecution.

         37.   By contrast, a class action provides the benefits of single adjudication, economies

of scale and comprehensive supervision by a single court.

         38.   Economies of effort, expense, and time will be fostered and uniformity of decisions

ensured.

         E.    Adequate Representation:

         39.   Plaintiff will adequately and fairly represent and protect the interests of the Putative

Class.

         40.   Plaintiff has no interests antagonistic to those of the Putative Class, and Defendant

has no defenses unique to Plaintiff.

         41.   Plaintiff has retained competent and experienced counsel in consumer class action

litigation.

                   Count I – Violations of Sections 1692e and e(10) of the FDCPA
               (On behalf of Plaintiff, individually, and Members of the Putative Class)

         42.   Plaintiff restates and incorporates all paragraphs as if fully set forth herein.

         43.   Pursuant to §1692e of the FDCPA, a debt collector is prohibited from making “any

false, deceptive, or misleading representation” in connection with the collection of a debt. 15

U.S.C. § 1692e.

         44.   Section 1692e(10) of the FDCPA prohibits a debt collector from using any false

representation or deceptive means to collect or attempt to collet any debt. 15 U.S.C. § 1692e(10).

         45.   The Collection Letter violated 15 U.S.C. §§1692e and e(10) by falsely implying

that the “special opportunity” was open for a limited amount of time when in reality it was open

perpetually and was in no way unique to Plaintiff and the Putative Class Members.

                                                  6
       Case 4:20-cv-01128 Document 1 Filed on 03/30/20 in TXSD Page 7 of 8



        46.     Specifically, the Collection Letter was misleading because Defendant’s 50% offer

to settle the subject debt was extended to hundreds of similarly situated consumers, and thus was

by no means a “special opportunity.” (emphasis added)

        47.     Moreover, the language “[d]ue to the tremendous response we expect to receive

from this offer” was highly confusing as it implies that Plaintiff may not be the only person liable

for the subject debt. (emphasis added)

        48.     As a result of the language contained in the Collection Letter, Plaintiff was misled

into believing that the “special opportunity” was unique to her and will expire on 8/30/19, thus

creating a false sense of urgency to make payment in the offered amount before the offer expired.

        49.     As the Seventh Circuit Court of Appeals in Evory v. RJM Acquisitions Funding,

L.L.C., 505 F.3d 769, 775 (7th Cir. 2007) eloquently explained:

         “There is nothing improper about making a settlement offer. The concern is that
         unsophisticated consumers may think that if they don't pay by the deadline, they
         will have no further chance to settle their debt for less than the full amount; for
         the offers are in the idiom of limited-time or one-time sales offers, clearance
         sales, going-out-of-business sales, and other temporary discounts. In fact debt
         collectors, who naturally are averse to instituting actual collection proceedings
         for the often very modest sums involved in the consumer debt collection
         business, frequently renew their offers if the consumer fails to accept the initial
         offer.” Id.

        50.     Notably, the Collection Letter did not contain judicially created safe harbor

language pertaining to settlement offers by debt collectors such as “[w]e are not obligated to renew

any offers provided,” which was designed to balance the interests of consumers and debt

collectors. Id. at 776.

        WHEREFORE, Plaintiff, PATRICIA L. IRVING, respectfully requests that this

Honorable Court enter judgment in her favor as follows:




                                                 7
     Case 4:20-cv-01128 Document 1 Filed on 03/30/20 in TXSD Page 8 of 8



      a.      Declaring that the practices complained of herein are unlawful and violate Sections
              1692e and e(10) of the FDCPA;
      b.      Awarding Plaintiff statutory and actual damages, in an amount to be determined
              at trial, for the underlying FDCPA violations;
      c.      Awarding Class Members statutory damages;
      d.      Awarding Plaintiff costs and reasonable attorney’s fees pursuant to 15 U.S.C.
              §1692k; and
      e.      Awarding any other relief as the Honorable Court deems just and proper.

   Plaintiff demands trial by jury.

Dated: March 30, 2020                                     /s/ Mohammed O. Badwan

                                                          Mohammed Badwan, Esq.
                                                          Counsel for Plaintiff
                                                          Sulaiman Law Group, Ltd.
                                                          2500 S. Highland Ave., Ste. 200
                                                          Lombard, IL 60148
                                                          (630) 575-8180
                                                          mbadwan@sulaimanlaw.com




                                              8
